DETAILED ACTION
This application is in condition for allowance except for the following formal matters. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Examiner called Applicant on 07/13/2022 and 7/14/2022 to discuss an Examiner’s Amendment in order to resolve the claim objections. However, as of 7/15/2022, no response has been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to communications filed 11/19/2020. Claims 9-19 remain pending and are under consideration. 

Drawings
The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. For example, at least FIG. 3, 18, 33 (subscripts), 28 (“AnyVisitRolePref”, etc.), and 46 do not meet this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate. Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size. 

The drawings are objected to because text mingles with lines. 37 CFR 1.84(p)(3) requires that numbers, letters, and reference characters should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. For example, at least FIG. 8,  and 28 do not meet this requirement.

The drawings are objected to because of the quality of the lines and characters. 37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. For example, at least FIG. 16-18, and 46 do not meet this requirement. 

The drawings are objected to because the partial views are identified incorrectly. 37 CFR 1.84(u)(1) requires that these views must be identified by the same number followed by a capital letter. For example, FIG. 42-B is improperly identified (should read FIG. 42B and there is no FIG. 42A).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10, and 15-19 are objected to because of the following informalities:  
a) In claim 10, “computing the transitive reflexive closure of variables for the cycle” should read “computing a transitive reflexive closure of variables for the cycle”.
b) In claim 14, “determining data field values from the solution” should read “determining data field values from the solution objects” to maintain consistency in the claims.
c) In claim 15, “adding the restricted assignment to the solution” should read “adding the restricted assignment to the solution objects” to maintain consistency in the claims.
d) In claim 19, “determining data field values from the solution” should read “determining data field values from the solution objects” to maintain consistency in the claims.

	Claims 16-19 are dependent from claim 15. Therefore, they inherit the defects of their respective parent claim and are objected to accordingly.
Appropriate correction is required.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in claims 9-14 which is not found in the prior art references: “A method for inferring solution objects from a query template in a database management system according to a data model, the query template comprising a set of database variables and including a unary template of variables and a plurality of atomic templates of variables, the method comprising: determining a primal graph representation for the query template, the primal graph representation comprising vertices and edges; computing a node-link representation for an induced acyclic hypergraph corresponding to the primal graph representation, the node-link representation comprising multi-nodes, single-nodes and links; for each multi-node in the node-link representation, applying a constraint satisfaction solver to determine an assignment to the multi-node; Page 2 of 7Application No. TBDPreliminary Amendment for each link in the node-link representation, determining an assignment for the relation corresponding to the link; computing an extension of the assignments to the multi-nodes and links; and computing an arc-consistent assignment from the extension”; and the inclusion of the following limitations in claims 15-19 which is not found in the prior art references: “A method for inferring solution objects from a query template in a database management system, the query template comprising a set of database variables and including a unary template of variables and a plurality of atomic templates of variables, the method comprising: determining a primal graph representation for the query template; computing a node-link representation for an induced acyclic hypergraph corresponding to the primal graph representation, the node-link representation comprising multi-nodes, single-nodes and links; applying a constraint satisfaction solver to determine a set of assignments to the multi-nodes and links in the node-link representation; for each assignment in in the set of assignments, computing the assignment as restricted to each multi-node and adding the restricted assignment to the solution; and computing an extension of the assignments to the multi-nodes and links.” The prior art below does not teach nor suggest the particular processing done in these methods as part of determining a query solution object.
The closest prior art of record, Tunstall-Pedoe (US 2009/0070284) teaches using query templates to translate from natural language to atomic “facts” (see ¶ [0183]). An embodiment is described where a natural language query is translated by use of a query template, followed by subsequent processing including inferencing in order to execute the query (see ¶ [0190] – [0202]). However, it does not discuss determining a primal graph representation for a query template, computing a node-link representation for an induced acyclic hypergraph corresponding to the node-link representation, and further processing on the node-link representation
Bozkaya et al. (US 2017/0075953) teaches generating a hypergraph in a process for generating structured queries from natural language queries (see¶ [0006]- [0007]). However, it does not discuss determining a primal graph representation for a query template, computing a node-link representation for an induced acyclic hypergraph corresponding to the node-link representation, and further processing on the node-link representation
Dechter (“Decomposing a Relation into a Tree of Binary Relations”, Pub. 1990) teaches a database instance can be associated with a hypergraph where the nodes represent the attributes (Section 2). However, it does not discuss determining a primal graph representation for a query template, computing a node-link representation comprising multi-nodes, single-nodes, and links, and subsequent processing with the multi-nodes.
Bartak (“Theory and Practice of Constraint Propagation”, Pub. 2001) teaches various algorithms for computing arc-consistency (Section 3). ). However, it does not discuss determining a primal graph representation for a query template, computing a node-link representation for an induced acyclic hypergraph, and further processing on the node-link representation.
Fagin (“Degrees of Acyclicity for Hypergraphs and Relational Database Schemes”, Pub. 1983) describes various degrees of acyclicity for hypergraphs (Sections 1-6). Fagin also describes the relationship between a hypergraph to an undirected graph: a hypergraph is a generalization of an ordinary undirected graph (Abstract). However, it does not discuss determining a primal graph representation for a query template, computing a node-link representation for an induced acyclic hypergraph corresponding to the node-link representation, and further processing on the node-link representation

The specific limitations “A method for inferring solution objects from a query template in a database management system according to a data model, the query template comprising a set of database variables and including a unary template of variables and a plurality of atomic templates of variables, the method comprising: determining a primal graph representation for the query template, the primal graph representation comprising vertices and edges; computing a node-link representation for an induced acyclic hypergraph corresponding to the primal graph representation, the node-link representation comprising multi-nodes, single-nodes and links; for each multi-node in the node-link representation, applying a constraint satisfaction solver to determine an assignment to the multi-node; Page 2 of 7Application No. TBDPreliminary Amendment for each link in the node-link representation, determining an assignment for the relation corresponding to the link; computing an extension of the assignments to the multi-nodes and links; and computing an arc-consistent assignment from the extension” clearly present in independent claim 9 and the specific limitations “a method for inferring solution objects from a query template in a database management system, the query template comprising a set of database variables and including a unary template of variables and a plurality of atomic templates of variables, the method comprising: determining a primal graph representation for the query template; computing a node-link representation for an induced acyclic hypergraph corresponding to the primal graph representation, the node-link representation comprising multi-nodes, single-nodes and links; applying a constraint satisfaction solver to determine a set of assignments to the multi-nodes and links in the node-link representation; for each assignment in in the set of assignments, computing the assignment as restricted to each multi-node and adding the restricted assignment to the solution; and computing an extension of the assignments to the multi-nodes and links” clearly present in independent claim 15, are neither taught nor suggested by the prior art as a whole, either alone or in combination.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        
07/13/2022

/William B Partridge/Primary Examiner, Art Unit 2183